DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Any spellings of “organised”, “equalised”, and other terms should be changed to “organized”, “equalized”, etc., according to standard US English practice.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to all claims, Applicant should change “organised” to “organized” to conform with standard US practice.
 
Relative to claim 1, line 2, the control device being connectable to an organized point cloud generator and a robot system, is unclear.  It is unclear as to whether the control device is connected to the organized point cloud generator or the robot system.  It appears that Applicant intends that the control device is connected to the point cloud generator and the robot system.  It is also unclear as to whether the “robot system” in line 5 is included.  It appears that Applicant intends to include the robot system.  Here is an example of claim 1 as understood by the Examiner, does Applicant mean: 
“A control device for a robot system, 
the control device is connected to an organized point cloud generator, and a robot system having a suction cup end effector, 
the organized point cloud generator being configured to generate an organized point cloud of at least one storage means configured to store at least one object,
wherein, the robot system is configured to grasp at least one object from the at least one storage means, the control device comprising: 
a surface calculating means configured to calculate normals of the organized point cloud of the at least one storage means, and principal curvatures of the organized point cloud; and 
a grasp point calculating means configured to calculate a grasp point for the suction cup end effector of the robot system to grasp at least one object from the at least one storage means, the grasp point calculating means calculating a grasp point based on: 
the organized point cloud, the calculated normals of the organized point cloud, the calculated principal curvatures of the organized point cloud, and a normal of a lower surface of the storage means.”?

Relative to claim 2, Applicant should insert, “further” before “configured” in line 5.  In lines 6-7, Applicant should remove, “from the at least one storage means”, for clarity.  It is clear from claim 1 that the robot is grasping the object from the storage means.

Relative to claim 3, Applicant should insert, “further” before “configured” in lines 2 and 4.  In lines 5-6, Applicant should remove, “from the at least one storage means”, for clarity.  

Relative to claim 4, does Applicant mean: “wherein when the grasp point calculating means is unable to calculate a grasp point, the controller is further configured to at least one of: 
generate an indication that the at least one storage means is empty, or cause the grasp point calculating means to re-calculate a grasp point with at least one segment disregarded.”?

Relative to claim 5, does Applicant mean: 
“wherein the grasp point calculating means further comprises: 
a radius selecting means configured to select segments whose radius is larger than a radius of the suction cup end effector; 
a candidate calculating means configured to calculate grasp point candidates based on the: radius of the selected segments, the calculated normals of the organized point cloud, the calculated smoothed organized point cloud, and the calculated principal curvatures of the organized point cloud;
a size and height selecting means configured to select segments of the calculated grasp point candidates based on a size of the selected segments, and a distance of the selected segments from a lower surface of the storage means; and
a sorting means configured to sort the size and height of the selected segments by using a neighborhood flatness of grasp point candidates based on the calculated principal curvatures of the organized point cloud, and the sorting means is further configured to select the grasp point from the grasp point candidates for the robot system.”?

Relative to claim 6, Applicant should insert “further” before “comprises” in line 2.  Applicant should repeat including “further” before “comprises” in the remaining claims when further limiting an already claimed element as appropriate.  In line 9, “a radius” should be “the radius”.

Relative to claim 7, does Applicant mean: 
“wherein the candidate calculating means further comprises:
a threshold calculating means configured to calculate a principal curvature threshold as a predetermined percentile of all of the principal curvature normals of all of the selected segments;
a selecting means configured to select grasp point candidates based on whether at least one of:
a distance of a grasp point candidate to a boundary of its segment is greater than a predetermined threshold,
a principal curvature normal of the grasp point candidate is less than a principal curvature threshold calculated by the threshold calculating means,
an angle between a normal of the grasp point candidate and a normal of a lower surface of the at least one storage means is less than a predetermined threshold, and
a distance of the grasp point candidate to a centroid of its segment is less than a predetermined threshold; 
the candidate calculating means further comprising:
a large segment discarding means configured to calculate a minimum of distances between a centroid of each segment of the selected grasp point candidates, and its boundary points as measured over a surface, 
the large segment discarding means being further configured to generate an average distance based on the calculated distances, and selects segments whose calculated distance is less than a calculated average distance multiplied by a predetermined value; and
a slanted surface region detecting means configured to: calculate an angle between the normal of selected grasp point candidates, and a normal of the lower surface of the at least one storage means, the slanted surface region detecting means being further configured to generate an angle threshold based on the calculated angles and selects segments whose calculated angle is less than a calculated angle threshold.”?

Relative to claim 8, some of the lines appear to be repeated and are unclear.  Does Applicant mean: 
“wherein the size and height selecting means further comprises:
an average height and size calculating means configured to: calculate an average distance from the lower surface of the at least one storage means for each segment having grasp point candidates selected by the grasp point calculating means,
the size and height selecting means further calculates an average size for each segment having grasp point candidates selected by the grasp point calculating means; 
the size and height selecting means further comprising:
a height and size thresholding means configured to select at least one of:
segments whose calculated average distance from the lower surface of the at least one storage means is greater than a percentile of the calculated average distance from the lower surface of the at least one storage means for all segments; or 
segments whose calculated average size is greater than the calculated average size for all segments multiplied by a predetermined factor.”?

Relative to claim 9, “setment point” is unclear.  Applicant should insert “further” before “comprises” in line 2.  In line 4, “norm” should be “normal”.  Applicant should insert a “,” after “a segment” in line 5.  In line 7, “equalizing” should be “equalizing”.  In line 9, “weight” should be “weigh”, and “equalized” should be “equalized”.  

Relative to claim 10, the claim is unclear because it depends from itself.  Relative to claim 10, does Applicant mean: 
“wherein the segmenting means further comprises: 
an organized point cloud calculating means configured to calculate: normals of the organized point cloud, a smoothed organized point cloud, first and second derivatives of the organized point cloud, principal curvatures of the organized point cloud, and a confidence map; 
an image calculating means configured to calculate a segmentable image from the calculated first derivative, maximum principal curvatures, and the confidence map; and 
a seeding means configured to generate seed segments.”?

Relative to claim 12, Applicant should insert a “,” in line 4 before “and a confidence map”.
  
Relative to claim 13, in line 3, “the pixelwise” should be “a pixelwise”.  Applicant should insert a “,” after norms image”, in line 4.  Applicant should change “equalised” to “equalized”, and correct the spelling of “organised”.

Relative to claim 15, what boundary is Applicant referring to?  What element does the boundary refer to?
 
Relative to claim 16, Applicant should insert, “further” before “comprising” in line 16.
Relative to claim 17, Applicant should insert, “the” before “two grown” in line 3.

Relative to claims 18-20, it is not clear as to whether the claims are intended to be independent claims or dependent claims.  The claims need to be rewritten in proper dependent or independent form.  It appears that Applicant intends claim 18 to be independent.  In claim 18, does Applicant mean: 
“A system comprising:
an organized point cloud generator configured to generate an organized point cloud of at least one storage means configured to store at least one object;
a robot system comprising having a suction cup end effector configured to grasp at least one object from the at least one storage means; and
a control device for a robot system, 
the control device is connected to the organized point cloud generator, and the robot system, 
wherein, the robot system is configured to grasp at least one object from the at least one storage means, and the control device comprises: 
a surface calculating means configured to calculate normals of the organized point cloud of the at least one storage means, and principal curvatures of the organized point cloud; and 
a grasp point calculating means configured to calculate a grasp point for the suction cup end effector of the robot system to grasp at least one object from the at least one storage means, the grasp point calculating means calculating a grasp point based on: 
the organized point cloud, the calculated normals of the organized point cloud, the calculated principal curvatures of the organized point cloud, and a normal of a lower surface of the storage means.”?
Applicant needs to also clarify claims 19-20 into proper independent or dependent form.

Relative to claim 22, line 8, Applicant should insert “the” before “at least one”.  In line 11, Applicant should insert a “,” after “cloud”, for clarity.

Relative to claim 23, Applicant should remove, “from the at least one storage means” , in line 5.

Applicant should make similar clarification to claims 25-26, 28-33, 35, and 37 as appropriate.
Claims 11, 14, 21, 24, 27, 34, 36 are sufficiently clear, but any misspellings should be addressed.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-37 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Relative to the claims, the closest available prior art does not disclose: 
A control device for a robot system, comprising:
the control device that is connected to an organized point cloud generator, the control device is for controlling a robot system having a suction cup end effector, 
the organized point cloud generator generates an organized point cloud of at least one storage means configured to store at least one object,
the control device comprises: 
a surface calculating means for calculating normals of the organized point cloud of the at least one storage means, and principal curvatures of the organized point cloud; and 
a grasp point calculating means for calculating a grasp point for the suction cup end effector to grasp at least one object from the at least one storage means, the grasp point is calculated based on: 
the organized point cloud, the calculated normals of the organized point cloud, the calculated principal curvatures of the organized point cloud, and a normal of a lower surface of the storage means, as claimed.

Relative to claim 22, the prior art does not disclose: 
A method of controlling a robot system, the method comprising the steps of: 
receiving an organized point cloud of the at least one storage means; 
calculating normals of the organized point cloud, and of principal curvatures of the organized point cloud; and 
calculating a grasp point for the suction cup end effector based on the organized point cloud, the calculated normals of the organized point cloud, the calculated principal curvatures of the organized point cloud, and a normal of a lower surface of the storage means, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655